Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 1 of 23 PageID #: 26390

                                                                                Rec'd. in
                                                                                Clerk's
                                                                                Office on
                                                                                3/02/2021
                                                                                U.S.
                                                                                District
                                                                                Court-
                                                                                EDNY
                                                                                BKLYN
                                                                                OFFICE
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 2 of 23 PageID #: 26391
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 3 of 23 PageID #: 26392
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 4 of 23 PageID #: 26393
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 5 of 23 PageID #: 26394
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 6 of 23 PageID #: 26395
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 7 of 23 PageID #: 26396
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 8 of 23 PageID #: 26397
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 9 of 23 PageID #: 26398
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 10 of 23 PageID #:
                                  26399
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 11 of 23 PageID #:
                                  26400
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 12 of 23 PageID #:
                                  26401
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 13 of 23 PageID #:
                                  26402
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 14 of 23 PageID #:
                                  26403
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 15 of 23 PageID #:
                                  26404
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 16 of 23 PageID #:
                                  26405
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 17 of 23 PageID #:
                                  26406
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 18 of 23 PageID #:
                                  26407
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 19 of 23 PageID #:
                                  26408
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 20 of 23 PageID #:
                                  26409
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 21 of 23 PageID #:
                                  26410
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 22 of 23 PageID #:
                                  26411
Case 1:15-cr-00252-PKC-RML Document 1503 Filed 03/02/21 Page 23 of 23 PageID #:
                                  26412
